 
10.20
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Employment Agreement”) effective as of August 1,
2000 (the “Effective Date”) is made by and between J. D. EDWARDS & COMPANY, a
Delaware corporation (“J. D. Edwards”) and MICHAEL MADDEN (“Madden”).
 
RECITALS
 
A.
 
J. D. Edwards is engaged in the business of developing, marketing and supporting
enterprise software and supply chain computing solutions.

 
B.
 
Madden is currently employed by J. D. Edwards in the position of Vice President
and J. D. Edwards wishes to retain Madden in the employment of J. D. Edwards for
a period of at least three (3) years from the Effective Date of this Employment
Agreement.

 
It is agreed between J. D. Edwards and Madden as follows:
 
1.
 
Employment.  J. D. Edwards hereby agrees to employ Madden in the position of
Vice President, Chief Technology Officer, to perform the duties and
responsibilities set forth in the job description attached as Attachment A to
this Employment Agreement together with such other duties and responsibilities
as shall be assigned to him from time to time by J. D. Edwards senior management
which shall be consistent with Madden’s job description. Madden accepts such
employment with J. D. Edwards upon the terms and conditions of this Employment
Agreement and agrees to perform the duties and responsibilities described in
this Section in accordance with all policies, procedures, rules and regulations
adopted by J. D. Edwards Board of Directors or senior management. During the
term of his employment, Madden agrees to devote his full time and attention,
skills and efforts to the performance of his duties and responsibilities on
behalf of J. D Edwards and to maintain and promote the business of J. D. Edwards

 
2.
 
Term.  Subject to the terms of Section 8, Termination, Madden shall be employed
by J. D. Edwards for a period of not less than three (3) years commencing on the
Effective Date (the “Initial Employment Term”).

 
3.
 
Compensation.

 

 
3.1
 
Annual Base Salary and Bonus.  Madden’s compensation from the Effective Date
until April 1, 2001 shall be set at an annual base salary of $275,000 with an
annual bonus incentive of up to forty percent (40%) the sum of such base salary
plus the annual portion (25%) of the Retention Bonus in accordance with Section
3.2 below, based upon the achievement of those certain objectives as determined
and approved by the Compensation Committee of the Board of Directors of J. D.
Edwards. Compensation for subsequent periods shall be established by a written
addendum to this Employment Agreement as approved by the Compensation Committee
of J. D. Edwards Board of Directors based upon the achievement of those



Page 1 of 7



--------------------------------------------------------------------------------

certain objectives as determined and approved by the Compensation Committee of
the Board of Directors of J.D. Edwards.
 

 
3.2
 
Retention Bonus.  J.D. Edwards will pay to Madden a retention bonus in a total
amount of $275,000 (“Retention Bonus”) payable as follows: 25% upon the
execution of this Employment Agreement by Madden, and 25% on each of the first,
second and third anniversaries of the Effective Date provided Madden is a
current J.D Edwards employee on each such anniversary date. The Madden Retention
Bonus will be in addition to the annual compensation received by Madden during
the term of this Employment Agreement.

 
4.
 
Stock Option Grant.  Madden will be granted 150,000 stock options to purchase
the common stock of J.D. Edwards pursuant to the terms of J.D. Edwards 1997
Equity Incentive Plan, or its successor option plan, if any, at the option of
price of $13.063 per option (the “Stock Option Grant”). The Stock Option Grant
shall vest and become exercisable as to twenty five percent (25%) of the shares
subject to the option on the Effective Date of this Employment Agreement and
1/36 of the shares subject to the grant per month thereafter. Should Madden
resign from employment with J. D. Edwards or be terminated by J.D. Edwards for
Cause at any time during the Initial Employment Term, the Stock Option Grant
will be cancelled effective upon the date of resignation or termination for
Cause and Madden will have the right to exercise any portion of the Stock Option
Grant vested in accordance with the above vesting schedule up to the date of
such termination. Madden may exercise such options in accordance with the J.D.
Edwards 1997 Equity Incentive Plan for up to ninety (90) days after the date of
termination.

 
 
5.
 
Employee Benefits.  Madden will be eligible to participate in all employee
benefits provided by J.D. Edwards to employees, based upon his position and
tenure, including the following:

 

 
5.1.
 
Health and Life Insurance.  J.D. Edwards agrees to provide to Madden (and his
spouse and dependents) coverage under J.D. Edwards group health and life
insurance plan, the coverage, terms and benefits of which shall be determined,
from time to time, in the sole discretion of J.D. Edwards Board of Directors.

 

 
5.2.
 
Paid Time Off.  Madden shall be entitled to the maximum paid time off provided
for in J.D. Edwards paid time off policy in effect from time to time.

 

 
5.3.
 
Qualified/Non-Qualified Plan(s).  Madden shall be entitled to participate in any
qualified or nonqualified plans) adopted by J.D. Edwards Board of Directors and
Madden fulfills all eligibility requirements under the terms and conditions of
such plan. The J.D. Edwards Board of Directors reserves the sole right and
discretion to adopt or terminate a plan and to establish all eligibility
requirements and other terms and conditions of such plan.

 
6.
 
Severance Pay.  If Madden is terminated by J.D. Edwards for Performance or
disability, Madden shall be entitled to receive severance pay in accordance with
the standard J.D. Edwards severance pay policy for an employee of Madden’s
position and time of service in the amount of one year’s then current base
salary. If Madden



Page 2 of 7



--------------------------------------------------------------------------------

 
is terminated by J.D. Edwards for other than Cause, Performance or disability,
Madden shall be entitled to receive severance pay in accordance with the
standard J.D. Edwards severance pay policy for an employee of Madden’s position
and time of service of one year’s then current on target earning (annual base
salary plus bonus). This severance payment would be made in a one-time, lump sum
payment subject to appropriate tax withholding. Notwithstanding the foregoing,
however, no severance allowance shall be paid if termination is for Cause or if
Madden voluntarily terminates employment.
 

 
6.1.
 
COBRA Medical Insurance.  If the Madden’s employment is terminated without
Cause, in addition to the severance payment in accordance with Section 5, Madden
will be eligible for medical insurance (for himself and his spouse and
dependants) under COBRA commencing on the date of his termination for a period
of one (1) year in accordance with the standard J.D. Edwards policy at J.D.
Edwards sole expense. Madden will be eligible to continue coverage at his cost
beyond such date if he should so elect as as provided by applicable law.

 

 
6.2
 
Management Change in Control Plan.  The J.D. Edwards & Company Management Change
in Control Plan will remain in full force and effect for the term of this
Employment Agreement and will continue thereafter only so long as Madden remains
an employee of J.D. Edwards.

 
7.
 
Confidentiality and Non-Solicitation.  Madden acknowledges that he has signed
the J.D. Edwards Employee Nondisclosure Agreement effective June 8, 1998 and
confirms that he will continue to abide by the obligations contained therein.

 
8.
 
Termination.  J.D. Edwards shall have the right to terminate this Employment
Agreement prior to its expiration only for “Cause” or “Performance” as set forth
below.

 

 
8.1
 
Termination for Cause.  For the purposes of this Employment Agreement, “Cause”
means the following:

 

 
(a)
 
the willful and material breach of duty by the Madden in the course of his
employment;

 
(b)
 
the habitual neglect by the Madden of his employment duties;

 
(c)
 
the continued incapacity, whether physical or mental, of the Madden to perform
his duties, unless waived by J.D. Edwards; or

 
(d)
 
Madden’s gross misconduct resulting in material damage to J.D. Edwards.

 

 
8.2
 
Termination for Performance.  For the purposes of this Employment Agreement,
termination for “Performance” shall be as determined by the J.D. Edwards Board
of Directors in the good faith exercise of their business judgment.

 

 
8.3
 
Dispute Resolution.  Should Madden dispute whether J.D. Edwards has been
reasonable in interpreting “Cause” or “Performance” then in such event Madden
may submit the matter to arbitration. The arbitration proceeding



Page 3 of 7



--------------------------------------------------------------------------------

shall be conducted under the applicable rules of the American Arbitration
Association and shall be located in Denver, Colorado. If such organization
ceases to exist, the arbitration shall be conducted by its successor, or by a
similar arbitration organization, at the time a demand for arbitration is made.
The decision of the arbitrator shall be final and binding on both parties. Each
party shall be responsible for its or his own expenses for the arbitrator’s fee,
attorney’s fees, expert testimony, and for other expenses of presenting its or
his case. Other arbitration costs, including fees for records or transcripts,
shall be borne equally by the parties.
 

 
8.4
 
Compensation Earned Prior to Termination.  In the event that J.D. Edwards
terminates Madden for Cause, Madden shall be entitled to the compensation
earned, prior to the date of termination as provided for in this Employment
Agreement computed pro rata up to and including that date, including any prorata
bonuses accrued and determined in accordance with the J.D. Edwards Executive
Bonus Plan for the fiscal year in which Madden is so terminated. Madden shall be
entitled to no further compensation as of the date of termination.

 

 
8.5
 
Renewal.  This Employment Agreement shall be deemed automatically renewed for
successive one (1) year periods without any further act of the J.D. Edwards,
unless, not later than thirty (30) days prior to the end of any period, either
party provides the other with written notice of its intent not to renew;
notwithstanding the foregoing, however, the following Sections of this
Employment Agreement shall not apply to any such renewal periods after the
initial three (3) year period: Sections 3.2, Retention Bonus, and 4, Stock
Option Grant.

 

 
8.6
 
Non-renewal.  Any non-renewal of this Employment Agreement shall be treated as a
termination of Madden without Cause and be governed by the provisions of this
Employment Agreement applicable to terminations without Cause, including, but
not limited, to the payments and benefits due to Madden under Section 3.

 
9.
 
Waiver and Release.  Madden acknowledges and agrees that he is aware of his
legal rights concerning his employment with J.D. Edwards. Madden (for himself
and his heirs, legal representatives and assigns) hereby waives, and generally
releases J.D. Edwards and all affiliates, officers, directors, employees and
agents of J.D. Edwards from, and agrees not to sue J.D. Edwards for, any claims
or causes of action, whether known or unknown, which Madden has or may have
against J.D. Edwards. This includes, but is not limited to, any claims or causes
of action arising under any federal, state or local laws dealing with employment
discrimination (including, but not limited to, Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended; the Older Workers Benefit Protection Act; the American with
Disabilities Act of 1990; the National Labor Relations Act, as amended; the
Family Medical Leave Act; and any applicable state local discrimination
provisions) and any claims or causes of action for or wrongful discharge
relating to Madden’s employment and termination of employment other than for
termination for Cause or for Performance which, if any dispute arises



Page 4 of 7



--------------------------------------------------------------------------------

between the parties, will be subject to the terms of Section 8.3, Dispute
Resolution, above.
 
10.
 
Cooperation.  The parties hereto mutually agree that, at all times during
Madden’s employment, and following termination of his employment, any remarks
about the other party, which for J.D. Edwards shall include its affiliates,
officers, directors, employees and agents, shall be favorable. Each party shall
avoid making any remarks about the other party, which for J.D. Edwards shall
include its affiliates, officers, directors, employees and agents, that would
tend to disparage or injure the reputation of the other party.

 
11.
 
Miscellaneous.

 

 
11.1.
 
Assignment.  Neither J.D. Edwards nor Madden may assign this Employment
Agreement or any of their respective obligations hereunder.

 

 
11.2.
 
Notices.  Any notice or other communication provided for or required by this
Employment Agreement shall be given within (i) three (3) business days after
mailing by registered or certified mail, postage prepaid, return receipt
requested, (ii) one (1) business day after deposit with a recognized overnight
courier (such as Federal Express) or (iii) upon delivery if sent by facsimile
transmission or in person in each case to the following address:

 
To J.D. Edwards:
 
J.D. Edwards & Company
One Technology Way
Denver, Colorado 80237
Attn:  Vice President, General Counsel
 
To Madden:
 
Michael. Madden
326 Thorn Apple Way
Castle Rock, CO 80104
 
or at such other address or addresses as the J.D. Edwards or Madden may
designate.
 

 
11.3.
 
Governing Law.  This Employment Agreement and each term thereof shall be subject
to and governed by the laws of the State of Colorado.

 

 
11.4.
 
Severability.  If any portion of this Employment Agreement shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and effective unless to do would clearly
violate the present legal and valid intention of the parties hereto.

 

 
11.5.
 
Entire Agreement.  This Employment Agreement constitutes the entire agreement
between the parties and contains all of the agreements between the parties with
respect to the subject matter hereof, this Employment



Page 5 of 7



--------------------------------------------------------------------------------

 
Agreement supersedes any and all other agreements, either oral or written,
between the parties hereto with respect to the subject matter hereof.
 

 
11.6.
 
Amendment.  No change or modification of this Employment Agreement shall be
valid unless the same shall be in writing and signed by Madden and a duly
authorized officer of J.D. Edwards. No waiver of any provision of this
Employment Agreement shall be valid unless in writing and signed by the party or
party to be charged.

 

 
11.7 
 
Benefit.  This Employment Agreement shall be binding upon and inure to the
benefit of J.D. Edwards and Madden and their respective successors, heirs, legal
representatives and permitted assigns. This Employment Agreement is hereby
executed as of the date set forth above.

 
J.D. EDWARDS & COMPANY
     
MADDEN
By:
 
/s/    C. Edward McVaney        

--------------------------------------------------------------------------------

     
By:
 
/s/    Michael Madden        

--------------------------------------------------------------------------------

   
(Authorized Signature)
         
Michael Madden
   
C. Edward McVaney  

--------------------------------------------------------------------------------

               
Chairman and CEO

--------------------------------------------------------------------------------

           



Page 6 of 7



--------------------------------------------------------------------------------

 
SCHEDULE OF ATTACHMENTS
 
ATTACHMENT A - JOB DESCRIPTION



Page 7 of 7



--------------------------------------------------------------------------------

 
Group Executive, Technology/R&D (0080)
 
DIVISION: Executive
     
REPORTS TO (TITLE): CEO (0005) OR COO (0010) UPDATED:12/16/95
 
DEPARTMENT: N/A
This job is    EXEMPT    NON-EXEMPT


 
BASIC PURPOSE:  Serves as company’s chief technologist with overall
responsibility for the long-range direction of product research and development.
Directs company’s research, product development, documentation and packaging
functions. Formulates research and development programs, policies and procedures
that assure the maintenance of the company’s competitive position, and meet
long-range strategic technology and development objectives. Ensures company
remains up-to-date in terms of technological change. Serves as member of senior
management committee.
 
ESSENTIAL DUTIES AND RESPONSIBILITIES:
    
Percent (%) of Monthly Working
Time

--------------------------------------------------------------------------------

            
    1.
 
Serves as company’s chief technologist with overall responsibility for the
long-range direction of product technology, as well as research and development.
    
60%
    •
 
Directs and leads company’s development methodologies. Responsible for setting
standards used by J. D. Edwards product development organization as applied to
the process of developing software. These methodologies and standards should be
current with today’s industry trends and support the company’s overall
objectives as set forth in the long-range plan.
      
    •
 
Directs and leads the company’s technology direction and product architecture.
Responsible for introducing new technologies into the product set to maximize
market position. Also responsible for retirement of obsolescent technology.
      
    •
 
Directs the research and development effort leading to new or improved products.
Determines criteria for screening new product ideas for potential and
practicality.
      
    •
 
Directs overall product development plan, so that new products or improved
products are delivered to market on a timely basis.
                   
    2.
 
Serves as a member of senior management team in setting strategic direction of
company. Participation with other “C” level executives in setting product and
business direction of the company.
    
20%
    3.
 
Establishes and manages effective technical training to assure a technology
staff which can effectively attain desired product development results.
    
20%
            
ADDITIONAL DUTIES AND RESPONSIBILITIES:
                   
(The above statements describe the general nature and level of work being
performed in this job. They are not intended to be an exhaustive list of all
duties, and indeed additional responsibilities may be assigned as required by
management.)
    
100%





--------------------------------------------------------------------------------

 
ESSENTIAL KNOWLEDGE & SKILLS:
 
Education & Training:
Bachelor’s degree in business, software engineering or computer science;
advanced degree desirable. Minimum 15+ years technical
experience in software research/development environment, with 10+ years research
or product development management.
 
Specialized Knowledge & Skills:
Proven experiment in managing software research and development projects.
In-depth knowledge of company’s software development design procedures and
objectives. Excellent organizational, leadership/decision making, human
relations and
communications skills.
 
Type Equipment Used:
PC and various software languages.
 
Work Environment/Physical Demands:
General office environment. Considerable stress may occur at times. No special
physical demands required.
 
SCHEDULE OF ATTACHMENTS
 
ATTACHMENT A - JOB DESCRIPTION

